Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 1/27/2022 is acknowledged.  The traversal is on the ground(s) that although the claimed subject matter may be classified in different classes, Applicant respectfully submits that no unreasonable search and examination burden exists because a search would likely yield a limited number of references (if any) for examination. Therefore, the search and examination burden is not an undue burden.  This is not found persuasive because there is a search/examination burden due to the inventions requiring a different field of search since the FOUP requires searching H01L and the method requires searching B65B.
The requirement is still deemed proper and is therefore made FINAL. Claims 13-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation "the spacing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the spacing” with “a spacing”.
Claim 4 recites the limitation "the plurality of capture figures" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the plurality of capture figures” with “the plurality of capture features”.
Claim 8 recites the limitation "the spacing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the spacing” with “a spacing”.
Claim 9 recites the limitation "the plurality of capture figures" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the plurality of capture figures” with “the plurality of capture features”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagashima (US 8,910,792).
Regarding claim 1, Nagashima discloses a carrier front opening unified pod (shown in Fig. 1), comprising: a body (at 1 in Fig. 1), comprising: a plurality of side walls (walls at the top and bottom of Fig. 2), each side wall comprising a plurality of chamfers (at 3) capable of supporting a straight portion of 
Regarding claim 2, depending on the size/shape of the carrier/substrate received therein, Nagashima discloses a spacing between adjacent chamfers is capable of being larger than the combined height of the carrier and substrate.
Regarding claim 3, Nagashima discloses the door further comprises a capture apparatus (See inside surface of the door 20 in Fig. 2) comprising: a capture carrier base (at 22); and a plurality of capture features (at 21).
Regarding claim 4, Nagashima discloses the plurality of capture features are capable of securing a carrier when the door is closed.
Regarding claim 5, Nagashima discloses the alignment feature is capable of aligning a carrier when the door is closed.
Regarding claim 6, Nagashima discloses each of the plurality of chamfers comprises: a straight portion (See Fig. 5 labeled below); and a sloped portion (See Fig. 5 labeled below) capable of pushing the straight portion of the carrier such that the carrier is placed level on the chamfer.

    PNG
    media_image1.png
    317
    1014
    media_image1.png
    Greyscale

Regarding claim 7, Nagashima discloses a carrier front opening unified pod (shown in Fig. 1), comprising: a body (at 1 in Fig. 1), comprising: a plurality of side walls (wall at the top and bottom of Fig. 
Regarding claim 8, depending on the size/shape of the carrier/substrate received therein, Nagashima discloses a spacing between adjacent chamfers is capable of being larger than the combined height of the carrier and substrate.
Regarding claim 9, Nagashima discloses the plurality of capture features are capable of securing a carrier when the door is closed.
Regarding claim 10, Nagashima discloses the alignment feature is capable of aligning a carrier when the door is closed.
Regarding claim 11, Nagashima discloses each of the plurality of chamfers comprises: a straight portion (See Fig. 5 labeled above); and a sloped portion (See Fig. 5 labeled above) capable of pushing the straight portion of the carrier such that the carrier is placed level on the chamfer.
Regarding claim 12, Nagashima discloses the alignment feature comprises a wedge insert (elements of 3’ which are aligned with elements 3 are in the shape of wedges), and the wedge insert is capable of aligning the carrier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130299384-A1, US-8464872-B2, US-20100258475-A1, US-20090026109-A1, US-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735